DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species IV, shown in Figs. 10-12 in the reply filed on 05/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5 and 7-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being 2anticipated by Yang et al. (2014/0241451).
 	Yang et al. disclose a pull-out faucet 30, comprising a faucet spout 10, a braided hose 20 that is movably disposed in the faucet spout 10, a coupling member 23 that is disposed in the faucet spout 10 and hermetically connected to an outlet end of the braided hose, and a fixing assembly 42; the fixing assembly 42 including a fixing seat 401, a first fixing member 41, and a second fixing member 43 having a magnetic attraction with the first fixing member 41, the fixing seat 401 being disposed in the faucet spout and having a central first through hole, the coupling member 23 being movably inserted through the first through hole, the first fixing member 41 being secured in the fixing seat 401, the second fixing member 43 being installed on the coupling member 23.
	Regarding claim 2, the coupling member 23 includes a ball joint having a second through hole and a flared joint having a central mounting hole, an inlet end of the ball joint is hermetically connected to the outlet end of the braided hose, an outlet end of the ball joint is hermetically connected to the flared joint, and the second through hole of the ball joint communicates with the mounting hole of the flared joint (Figs. 3-4,10,22, 25, 29, 31).
	Regarding claim 4, the second fixing member 802 (or 83) is installed on the ball joint and/or the flared joint (Figs. 29, 31).
	Regarding claim 6, the second fixing member 802 (or 83) is installed on an outside of the flared joint and is movably inserted through the first through hole in the fixing seat (Figs. 29, 31).

	Regarding claim 10, a bottom of the fixing seat 42 is provided with a positioning protrusion (Figs. 5, 6), a bottom of an outlet end of the faucet spout is provided with a positioning notch, and the positioning protrusion is movably engaged in the positioning notch.
	Regarding claim 11, one side of the fixing seat is provided with an elastic engaging seat, one side of the faucet spout is provided with an engaging hole, and the elastic engaging seat is detachably connected to the engaging hole (Figs. 5, 6).
	Regarding claim 12, the fixing assembly further includes a sleeve 22, the sleeve 22 is fitted on the coupling member and placed on an upper end face of the second fixing member, and a space is defined between the sleeve and the coupling member for the braided hose to be inserted therein (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2014/0241451).
	Yang et al. disclose the first fixing member is magnet (paragraph [000057]). Although Yang et al. do not specifically show that the second fixing device and flared joint are made of a material such as stainless iron or steel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select stainless iron or steel for the second fixing device and flared joint of Yang et al., since selecting a known material on the basis of its suitability for the intended use is a mere matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754